           Case 1:18-cr-00791-AT Document 22 Filed 09/09/20 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: __________________
                                                               DATE FILED: _9/9/2020____

              -against-
                                                                             18 Cr. 791 (AT)
NAIM ISMAIL,
                                                                                 ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       For reasons stated on the record at the conference held on September 9, 2020, it is
ORDERED that the Bureau of Prisons shall arrange for Defendant, Naim Ismail, to be examined by a
medical doctor no later than September 14, 2020, with respect to his complaints of diabetes and a
potential heart or lung condition.

       SO ORDERED.

Dated: September 9, 2020
       New York, New York
